Title: To Thomas Jefferson from Justin Pierre Plumard Derieux, 10 September 1822
From: Derieux, Justin Pierre Plumard
To: Jefferson, Thomas


                            Monsieur
                            
                                Richmond 
                                ce 10. Septbre 1822.
                            
                        Il n’y a que la crainte de vous importuner qui m’a privé depuis tant d’années de vous presenter les nouvelles assurances de mon respect, et celle des sentiments de ma reconnaissance pour vos anciennes bontés, et J’ose esperer que vous voudrés bien me pardonner la liberté que j’en prends aujourdhui, en consideration de L’occasion qui y donne lieu.Mon plus Jeune fils, qui depuis quelques années fut nommé Deputé Greffier de la Comtée D’Essex en Virginie, est devenu (par un mariage avantageux quil a fait à Tappahannock,) proprietaire d’une bonne Terre avec plusieurs negres; il m’ecrivit dernierement pour me demander un peu de l’espece du Bled   dont j’eus l’honneur de vous envoyer un Epi, Lorsque je residois à Raleigh, mais, n’ayant eu depuis aucune occasion de Le cultiver, j’ai tout à fait négligé de le conserver.  oserois-je vous prier, Monsieur, de vouloir bien me faire le plaisir de m’en envoyer quelque grains.  Vous me demandates dans le tems Les avantages que ce bled avoit sur celui de ce pays.  J’en ay depuis trouvé la relation suivante, dans une publication anglaise.« The Stems of the Egyptian Wheat are remarkable Stout, and from the extremity of each stem, shoot three Ears triangularly; This Wheat is not only fine in quality, but extremely abundant in produce.  It was Last year sown by way of experience by some few Farmers, near London, and it has exceeded all their expectations;  a single grain produced from 60 to 77 stalks, and the Ear of each stalk is six sided, each side containing from 14. to 16. grains, the result of which was, that a single grain produced 6468.Mde Derieux a L’honneur de vous presenter son respect, et j’ai celui d’être, Monsieur, Votre très humble et très obeissant Serviteur
                            
                        Peter Derieux Senr Editors’ Translation
                            Sir
                            
                                Richmond 
                                Sepber. 10., 1822
                            
                        Only the fear of being importune has kept me for so many years from presenting to you the renewed assurance of my respect, and of my feelings of gratitude for your former kindness, and I dare to hope that you will be willing to forgive the liberty I am taking today, in consideration of the opportunity that gave rise to it.  My youngest son, who a few years ago was nominated Deputy Clerk of the County of Essex in Virginia, has become (through an advantageous marriage in Tappahannock) owner of a good piece of Land with several negroes.  He wrote to me recently to ask me for a little bit of the kind of Wheat of which I had the honor of sending you an ear, when I lived in Raleigh; but, since then having had no opportunity to cultivate it, I failed to keep it.  Would I dare ask you, Sir, to be willing to do me the pleasure of sending me a few grains of it.  You asked me a long time ago what advantages this wheat had over the wheat of this country.  Since then, I have found the following information, in an English publication: “ The Stems of the Egyptian Wheat are remarkable Stout, and from the extremity of each stem shoot three Ears triangularly.  This Wheat is not only fine in quality, but extremely abundant in produce.  It was last year sown by way of experience by some few Farmers, near London, and it has exceeded all their expectations.  A single grain produced from 60 to 77. stalks, and the Ear of each stalk is six sided, each side containing from 14. to 16. grains, the result of which was, that a single grain produced 6468.”Mrs. Derieux has the honor of sending you her respects, and I have the honor of being, Sir, Your very humble et very obedient Servant.
                            Peter Derieux Senr.
                        